Exhibit 10.2

 

Summary of Compensation of the Directors of Allin Corporation

 

At the commencement of each year of service, each non-employee director of Allin
Corporation (the “Company”) is entitled to receive an option to acquire 5,000
shares of common stock of the Company at an exercise price equal to the closing
price of the common stock on the date of the grant. The option grant will vest
on the first anniversary of the date of the grant if the individual is serving
as a director on that date.

 

Non-employee directors of the Company also receive $2,500 for each Board of
Directors meeting attended and $500 for each separate committee meeting attended
on a date on which no full board meeting is held. Directors of the Company who
are also employees do not receive additional compensation for attendance at
Board and committee meetings. All directors are reimbursed for out-of-pocket
expenses in connection with attendance at Board and committee meetings.

 

53